DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ARC layer identical to the upper ARC layer 102 of Figure 1, does not reasonably provide enablement for "an additional layer" without any structural limitation on the layer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The Examiner finds undue experimentation is required upon evaluation of the Wands factors (see MPEP §2164.01a).  Specifically, the breadth of the claims (no limitation on the layer is provided at all), the amount of direction provided by the inventor (almost none, the layer being claimed isn't even labeled in any drawing), the existence of working examples (none provided), all weigh heavily toward a finding of undue experimentation being required. With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged "pioneer status" of invention irrelevant to enablement determination). The breadth of the present claim would allow for a conductive layer to be used which would raise questions as to the functionality of the device that could not be resolved without undue experimentation

Claims 1-3, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 and 12 as currently amended now requires, “the BSF layer is larger in plan view than the emitter layer,” however, the Examiner notes that the specification and drawings as originally filed  makes no reference and have no support for the plan view of the device. The drawing provided are all cross-sectional views of the device which does discloses the BSF layer has a longer length in one direction when compared to the emitter layer. Consequently, the invention as now claimed was not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, has possession of the claimed invention. This is a new matter rejection.
Claims 2-3, 5-11 and 13-30 are rejected as a result of their dependencies on claim 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-10, 12, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al], ("Young") in view of Newman et al. [US 2010/0229926 A1], “Newman” and further in view of Matsushita et al. [US 2012/0247555 A1], “Matsushita”.

 Regarding claim 1, Wanlass discloses an optoelectronic device (Fig. 17, 110) comprising: 
a semiconductor structure (71) comprising one or more group III-V semiconductor layers (¶[0026]), the semiconductor structure comprising an emitter layer (74) in physical contact with a back surface field (BSF) layer (84 and 72 and ¶[0037] teaches the back surface confinement layer and base layer (72) is made of the same material GaInP as such the layers is interpreted as the same layer), wherein a surface of the emitter layer forms a top side of the semiconductor structure (as shown in Fig. 17) and a surface of the BSF layer forms a back side of the semiconductor structure opposite the top side (as shown);
a plurality of non-continuous top contacts (92) disposed on the top side of the semiconductor structure and configured to enable the top side of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (R, as shown); 
a dielectric material (106) disposed below the back side of the semiconductor structure (as shown); 
a plurality of non-continuous back metal contacts (90+94) disposed within the dielectric material and configured to enable the back side of the semiconductor structure to receive incident light for trapping the incident light within the optoelectronic device (as shown), a multi-layer portion (90+94) of each of the plurality of non-continuous back metal contacts  contacting with and extending away from the back side of the semiconductor structure (as shown) (The Examiner notes that a portion of the back contact is metal (94)); 
an anti-reflective coating (ARC) (78) disposed between at least a portion of each of the plurality of non-continuous top contacts (92);
a second transparent member (104) disposed below the dielectric material (106). 
Wanlass does not explicitly disclose in the embodiment of Fig. 17, that the optoelectronic device (110) includes an encapsulant disposed above the top side of the semiconductor structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71), the plurality of non-continuous top contacts (92) disposed within the encapsulant (96). Further, the anti-reflective coating (ARC)(78) which is disposed between the top contacts and the encapsulant (96) and a first transparent member (80) disposed over the encapsulant (96) in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Young.  Young discloses the solar cell structure (Fig. 6, 600) with front contacts (618) and an anti-reflection coating 606 (or ARC) that are cover with an encapsulant material (604). The purpose of the encapsulant layers (604) is to provide the solar device (600) with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶0123]). Further, the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene propylene (or FEP), or ethylene tetrafluoroethylene (or ETFE)), another suitable material that is substantially transparent to incident sunlight (¶[0120] of Young).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have an encapsulation material and front cover as taught in Young in the device of Wanlass such the encapsulant is disposed above the top side of the semiconductor structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant  because such a modification would allow for the encapsulant and the front layer structure to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young and (¶[0035] of Wanlass).
Wanlass does not explicitly discloses a pn junction disposed between the top side of the semiconductor structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the semiconductor structure and the pn junction and configured to electrically and optically couple the pn junction with the semiconductor structure.
	However, having a multi-junction solar cell is well-known in the semiconductor art.  Specifically, Newman discloses a solar cell with several subcells (Fig. 3). The subcell A, consist of an n+ emitter layer (106) and a p-type base layer (107), while subcell B consist of an n-type emitter layer (111) and a p-type base layer (112). Connecting the two subcells A and B are p++/n++ tunnel diode layers (109a and 109b), which forms the ohmic circuit element between the subcells.  Having heterojunction subcells allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078]).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add a pn junction and a tunnel junction as taught in Newman in view of Wanlass such that a pn junction disposed between the top side of the semiconductor structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the semiconductor structure and the pn junction and configured to electrically and optically couple the pn junction with the semiconductor structure because such a modification would allow for the formation of a heterojunction device that allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078] of Newman).
The combination of Wanlass in view of Newman teaches an encapsulant disposed above the pn junction.
	Wanlass as modified does not disclose the BSF layer is larger in plan view than the emitter layer, and an additional layer is located adjacent to the emitter layer and on a top side of the BSF layer.
	However, changing the shape of a layer is well-known in the semiconductor art. Specifically,  Matsushita discloses an alternative shape for a BSF layer.  Specifically, Matsushita discloses a solar cell (Fig. 4) with an n-type GaAs layer (104) over the p-type GaAs layer (103).  The p-type GaAs layer extends beyond the edge of n-type GaAs layer (104) such that the when the insulating film/ anti-reflective coating (ARC) (111) is formed over the device it is located adjacent to the n-type GaAs layer (104) and on a top side of the p-type GaAs layer (103).  
	Absent a showing of criticality with respect to size/shape of the BSF layer (a result effective variable) and the insulating layer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the shape/length through routine experimentation in order to achieve the BSF layer is larger in plan view than the emitter layer and an additional layer (ARC) is located adjacent to the emitter layer and on a top side of the BSF layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 2, Wanlass as modified discloses claim 1, Wanlass further discloses the dielectric material (106) surrounds the plurality of non-continuous back metal contacts (90+94) (as shown).

Regarding claim 7, Wanlass as modified discloses claim 1, Wanlass further discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the semiconductor structure includes a first layer having a contact layer (90’) coupled to the back side of the semiconductor structure and a second layer (94) having a metal contact (Au) underneath the contact layer (as shown).  

Regarding claim 8, Wanlass as modified discloses claim 7, Wanlass further discloses wherein the metal contact is a p-metal contact (¶[0037] & as shown).  

Regarding claim 9, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses each of the first transparent member (as modified by Young, the first transparent member can be made of glass (¶[0120] of Young) – see claim 1) and the second transparent member (104) is made of glass or plastic (¶[0039] of Wanlass teaches the transparent member can be glass).  

Regarding claim 10, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses the plurality of non-continuous top contacts disposed within the encapsulant are not in physical contact with the first transparent member (as modified by Young, Fig. 6 shows the encapsulation layer covers the contact – see claim 1), and the plurality of non-continuous back metal contacts (90 + 94) disposed within the dielectric material (106) are not in physical contact (as shown) with the second transparent member (104).  

Regarding claim 12, Wanlass discloses an optoelectronic device (Fig. 17, 110)  comprising: 
a p-n structure (71) comprising one or more group III-V semiconductor layers (¶[0026]), the p-n structure comprising an emitter layer (74) in contact with a back surface field (BSF) layer (84 and 72 and ¶[0037] teaches the back surface confinement layer and base layer (72) is made of the same material GaInP as such the layers is interpreted as the same layer), wherein a surface of the emitter layer forms a top side of the p-n structure (as shown in Fig. 17) and a surface of the BSF layer forms a back side of the p-n structure opposite the top side (as shown);
a plurality of non-continuous top contacts (92) disposed on the top side of the p-n structure (as shown) and configured to enable the top side of the p-n structure to receive incident light for trapping the incident light within the optoelectronic device (R, as shown);
a dielectric material (106) disposed below the back side of the p-n structure (as shown); 
a plurality of non-continuous back metal contacts (90 +94) disposed within the dielectric material (as shown) and configured to enable the back side of the p-n structure to receive incident light for trapping the incident light within the optoelectronic device (as shown), a multi-layer portion (90 +94) of each of the plurality of non-continuous back metal contacts contacting and extending away from the back side of the p-n structure (as shown); 
an anti-reflective coating (ARC) (78) disposed between at least a portion of each of the plurality of non-continuous top contacts (92);
a second transparent member (104) disposed below the dielectric material (106). 
Wanlass does not explicitly disclose in the embodiment of Fig. 17, that the optoelectronic device (110) includes an encapsulant disposed above the top side of the p-n structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71), the plurality of non-continuous top contacts (92) disposed within the encapsulant (96). Further, the anti-reflective coating (ARC)(78) which is disposed between the top contacts and the encapsulant (96) and a first transparent member (80) disposed over the encapsulant (96) in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Young.  Young discloses the solar cell structure (Fig. 6, 600) with front contacts (618) and an anti-reflection coating 606 (or ARC) that are cover with an encapsulant material (604). The purpose of the encapsulant layers (604) is to provide the solar device (600) with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶0123]). Further, the front device layers include a front cover (602) formed a glass (or another ceramic), a fluoropolymer (e.g., polytetrafluoroethylene (or PTFE), polyvinylidene fluoride (or PVDF), fluorinated ethylene propylene (or FEP), or ethylene tetrafluoroethylene (or ETFE)), another suitable material that is substantially transparent to incident sunlight (¶[0120] of Young).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have an encapsulation material and front cover as taught in Young in the device of Wanlass such the encapsulant is disposed above the top side of the p-n structure, the plurality of non-continuous top contacts disposed within the encapsulant, the ARC is between the encapsulant and a first transparent member disposed over the encapsulant  because such a modification would allow for the encapsulant and the front layer structure to provide the solar device with structural support, electrical isolation, physical isolation, thermal conduction, and barrier properties (¶[0123] of Young and (¶[0035] of Wanlass).
Wanlass does not explicitly discloses a pn junction disposed between the top side of the p-n structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the p-n structure and the pn junction and configured to electrically and optically couple the pn junction with the p-n structure.
However, having a multi-junction solar cell is well-known in the semiconductor art.  Specifically, Newman discloses a solar cell with several subcells (Fig. 3). The subcell A, consist of an n+ emitter layer (106) and a p-type base layer (107), while subcell B consist of an n-type emitter layer (111) and a p-type base layer (112). Connecting the two subcells A and B are p++/n++ tunnel diode layers (109a and 109b), which forms the ohmic circuit element between the subcells.  Having heterojunction subcells allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to add a pn junction and a tunnel junction as taught in Newman in view of Wanlass such that a pn junction disposed between the top side of the p-n structure and the plurality of non-continuous top contacts and a tunnel junction structure disposed between the top side of the p-n structure and the pn junction and configured to electrically and optically couple the pn junction with the p-n structure because such a modification would allow for the formation of a heterojunction device that allows for the desired wavelength response for both subcells to be improve wherein the radiation is more effectively absorbed and collected in the narrower band gap base (¶[0078] of Newman).
The combination of Wanlass in view of Newman teaches an encapsulant disposed above the pn junction.
Wanlass as modified does not disclose the BSF layer is larger in plan view than the emitter layer, and an additional layer is located adjacent to the emitter layer and on a top side of the BSF layer.
However, changing the shape of a layer is well-known in the semiconductor art. Specifically,  Matsushita discloses an alternative shape for a BSF layer.  Specifically, Matsushita discloses a solar cell (Fig. 4) with an n-type GaAs layer (104) over the p-type GaAs layer (103).  The p-type GaAs layer extends beyond the edge of n-type GaAs layer (104) such that the when the insulating film/ anti-reflective coating (ARC) (111) is formed over the device it is located adjacent to the n-type GaAs layer (104) and on a top side of the p-type GaAs layer (103). 
Absent a showing of criticality with respect to size/shape of the BSF layer (a result effective variable) and the insulating layer, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the shape/length through routine experimentation in order to achieve the BSF layer is larger in plan view than the emitter layer and an additional layer (ARC) is located adjacent to the emitter layer and on a top side of the BSF layer.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 16, Wanlass as modified discloses claim 12, Wanlass further discloses the multi-layer portion of each of the plurality of non-continuous back metal contacts that extends away from the back side of the p-n structure includes a first layer having a contact layer (90’) coupled to the back side of the p-n structure and a second layer (94) having a metal contact (Au) underneath the contact layer (as shown).  
Regarding claim 17, Wanlass as modified discloses claim 16, Wanlass further discloses wherein the metal contact is a p-metal contact (¶[0037] & as shown). 
Regarding claim 18, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses each of the first transparent member (as modified by Young, the first transparent member can be made of glass (¶[0120] of Young) – see claim 1) and the second transparent member (104) is made of glass or plastic (¶[0039] of Wanlass teaches the transparent member can be glass).  
Regarding claim 19, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses the plurality of non-continuous top contacts disposed within the encapsulant are not in physical contact with the first transparent member (as modified by Young, Fig. 6 shows the encapsulation layer covers the contact – see claim 1), and the plurality of non-continuous back metal contacts (90 + 94) disposed within the dielectric material (106) are not in physical contact (as shown) with the second transparent member (104).  

Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al], ("Young"), Newman et al. [US 2010/0229926 A1], “Newman” and  Matsushita et al. [US 2012/0247555 A1], “Matsushita” as applied to claim 1 and 12 respectively and further in view of Hwang [US 2012/0024336 A1].

Regarding claim 3, Wanlass as modified discloses claim 1, Wanlass as modified does not disclose the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts.
However, Hwang discloses a suitable alternative arrangement for the contacts from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Specifically, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) with a semiconductor structure (as shown in Fig. 4). Hwang discloses a plurality of non-continuous top contacts (417) disposed on the top side of the semiconductor structure (as shown in Fig. 4) and a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)). Hwang further discloses the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts in order to form a solar cell allows for electrical connection while optimizing the performance output. As such, a person of ordinary skill has good reason to pursue the known options of possible location for the contacts within his or her technical grasp. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a suitable alternative offset arrangement for the non-continuous contact as taught in Hwang in the device of Wanlass as modified such that the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts because such a modification would provide a suitable alternative arrangement for the electrical contacts that will allow for external connections to the pn junction and there is a finite number of possible locations for the contacts such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Regarding claim 13, Wanlass as modified discloses claim 12, Wanlass as modified does not the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts.
However, Hwang discloses a suitable alternative arrangement for the contacts from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Specifically, Hwang discloses an optoelectronic device (Fig. 2 and Fig. 4) with a semiconductor structure (as shown in Fig. 4). Hwang discloses a plurality of non-continuous top contacts (417) disposed on the top side of the semiconductor structure (as shown in Fig. 4) and a plurality of non-continuous back metal contacts (portions of metal layer (460) that located within the contact hole (470)). Hwang further discloses the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts in order to form a solar cell allows for electrical connection while optimizing the performance output. As such, a person of ordinary skill has good reason to pursue the known options of possible location for the contacts within his or her technical grasp. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have a suitable alternative offset arrangement for the non-continuous contact as taught in Hwang in the device of Wanlass as modified such that the plurality of non-continuous back metal contacts are offset from the plurality of non-continuous top contacts because such a modification would provide a suitable alternative arrangement for the electrical contacts that will allow for external connections to the pn junction and there is a finite number of possible locations for the contacts such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Claims 5, 6, 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al], ("Young"), Newman et al. [US 2010/0229926 A1], “Newman” and  Matsushita et al. [US 2012/0247555 A1], “Matsushita”  as applied to claims 4, 1 and 12 respectively and further in view of Kizilyalli et al. [US 2010/0126571 A1], “Kizilyalli.”

Regarding claim 5, Wanlass as modified discloses claim 1, Wanlass discloses wherein the one or more group III-V semiconductor layers comprises the emitter layer (74) and the back surface field (BSF) layer (84 and 72) are in contact with each other (Fig. 17) and can be made of group III-V materials (¶[0026]). Wanlass disclose using GaInP material in order to achieve a particular bandgap (¶[0032]).  Wanlass does not explicitly disclose the one or more group III-V semiconductor layers comprises an n- emitter GaAs layer and the BSF layer comprises a p-AlGaAs layer in contact with each other thereby forming a p-n layer.
However, forming optoelectronic device with other III-V semiconductor materials are well-known in the semiconductor art.  Specifically, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use n-GaAs and a p+- AlGaAs to form the pn junction as taught in Kizilyalli in the device of Wanlass as modified such that the one or more group III-V semiconductor layers comprises an n- emitter GaAs layer and the BSF layer comprises a p-AlGaAs layer in contact with each other thereby forming a p-n layer  because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across terminals coupled to these layers (¶[0025] of Kizilyalli). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 6, Wanlass as modified discloses claim 1, Wanlass does not disclose wherein one or both of the back side or the top side of the semiconductor structure are textured to improve light scattering into optoelectric device, light scattering out of the optoelectric device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli also discloses the outermost window layer (i.e., the window layer closest to the front side of the PV unit 100) may be roughened or textured as well. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Wanlass as modified such that the back side and/or the top side of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the device” does not distinguish the present invention over the prior art of Wanlass as modified who teaches the structure as claimed.

Regarding claim 14, Wanlass as modified discloses claim 12, Wanlass discloses wherein the one or more group III-V semiconductor layers comprises the emitter layer (74) and the back surface field (BSF) layer (84 and 72) are in contact with each other (Fig. 17) and can be made of group III-V materials (¶[0026]). Wanlass disclose using GaInP material in order to achieve a particular bandgap (¶[0032]).  Wanlass does not explicitly disclose the one or more group III-V semiconductor layers comprises an n- emitter GaAs layer and the BSF layer comprises a p-AlGaAs layer in contact with each other thereby forming a p-n layer.
However, forming optoelectronic device with other III-V semiconductor materials are well-known in the semiconductor art.  Specifically, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli discloses using the materials n-GaAs (108) and a p+- AlGaAs in direct contact with each other to form a p-n junction (112) such that that an electron current may flow when a load is connected across terminals coupled to these layers.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use n-GaAs and a p+- AlGaAs to form the pn junction as taught in Kizilyalli in the device of Wanlass as modified such that the one or more group III-V semiconductor layers comprises an n- emitter GaAs layer and the BSF layer comprises a p-AlGaAs layer in contact with each other thereby forming a p-n layer  because such a modification would form a pn junction which would allow for electron current to flow when a load is connected across terminals coupled to these layers (¶[0025] of Kizilyalli). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 15, Wanlass as modified discloses claim 12, Wanlass does not disclose wherein one or both of the back side or the top side of the semiconductor structure are textured to improve light scattering into optoelectric device, light scattering out of the optoelectric device or both.
However, Kizilyalli discloses photovoltaic apparatus for converting electromagnetic radiation, such as solar energy, into electric energy with increased efficiency. Specifically, Kizilyalli disclose using a roughened window layer (Fig. 3, 106). The roughening of the window layer (106) may be accomplished by wet etching or dry etching, for example. Texturing may be achieved by applying small particles, such as polystyrene spheres, to the surface of the window layer (106) before applying the AR coating (802). By roughening or texturing the window layer (106), different angles are provided at the interface between the AR coating (802) and the window layer, which may have different indices of refraction. In this manner, more of the incident photons may be transmitted into the window layer (106) rather than reflected from the interface between the AR coating (802) and the window layer because some photons' angles of incidence are too high according to Snell's Law. Thus, roughening or texturing the window layer (106) may provide increased light trapping (¶[0034] of Kizilyalli). Further, Kizilyalli also discloses the outermost window layer (i.e., the window layer closest to the front side of the PV unit 100) may be roughened or textured as well. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form a texture surface on the semiconductor device as taught in Kizilyalli in the device of Wanlass as modified such that the back side and/or the top side of the semiconductor is textured because such a modification would allow for roughening or texturing the layer to provide increased light trapping (¶[0034] of Kizilyalli).
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “to improve light scattering into and/or out of the device” does not distinguish the present invention over the prior art of Wanlass as modified who teaches the structure as claimed.

Claims 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wanlass et al. [US 2011/0186115 A1], “Wanlass” in view of Young et al. [US 2012/0132930 Al], ("Young"), Newman et al. [US 2010/0229926 A1], “Newman” and  Matsushita et al. [US 2012/0247555 A1], “Matsushita”  as applied to claim 1 and 12 respectively and further in view of Veerasamy, [US 2011/0214728 A1].

Regarding claim 11, Wanlass as modified discloses claim 1, Wanlass as modified by Young further discloses a back ARC (108) disposed below the second transparent member (104).  Wanlass as modified does not disclose in the embodiment of Fig. 17, that the device (110) includes a top ARC disposed over the first transparent member.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71) and a first transparent member (80) disposed over the encapsulant (96) and further an ARC layer (76) is formed over transparent member in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Veerasamy. Veerasamy discloses a solar photovoltaic device (Fig. 11) that incorporates a glass substrate (1102) with an anti-reflective (AR) coating (1104) which can be provided on an exterior surface of the glass substrate (1102) in order to increase transmission. The anti-reflective coating (1104) may be a single-layer anti-reflective (SLAR) coating (e.g., a silicon oxide anti-reflective coating) or a multi-layer anti-reflective (MLAR) coating.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ARC as taught in Veerasamy in the device of Hwang as modified such the top ARC disposed over the first transparent member because such a modification would allow for the exterior surface of glass layer to be covered with an ARC layer in order to increase the transmission of the solar cell (¶0082 of Veerasamy).

Regarding claim 20, Wanlass as modified discloses claim 12, Wanlass as modified by Young further discloses a back ARC (108) disposed below the second transparent member (104).  Wanlass as modified does not disclose in the embodiment of Fig. 17, that the device (110) includes a top ARC disposed over the first transparent member.
However, in an alternative embodiment of Wanlass (Fig. 11), discloses the optoelectronic device (70) can include an encapsulant (96) disposed above the top side of the semiconductor structure (71) and a first transparent member (80) disposed over the encapsulant (96) and further an ARC layer (76) is formed over transparent member in order to provide maintain support an structural integrity of the cell (¶[0035] of Wanlass).  Further support can be found in Veerasamy. Veerasamy discloses a solar photovoltaic device (Fig. 11) that incorporates a glass substrate (1102) with an anti-reflective (AR) coating (1104) which can be provided on an exterior surface of the glass substrate (1102) in order to increase transmission. The anti-reflective coating (1104) may be a single-layer anti-reflective (SLAR) coating (e.g., a silicon oxide anti-reflective coating) or a multi-layer anti-reflective (MLAR) coating.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ARC as taught in Veerasamy in the device of Hwang as modified such the top ARC disposed over the first transparent member because such a modification would allow for the exterior surface of glass layer to be covered with an ARC layer in order to increase the transmission of the solar cell (¶0082 of Veerasamy).

Response to Arguments




























Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        


/MARK W TORNOW/Primary Examiner, Art Unit 2891